FILED
                             NOT FOR PUBLICATION                               SEP 29 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-10434

               Plaintiff - Appellee,               D.C. No. 4:09-cr-00078-DCB

  v.
                                                   MEMORANDUM *
JESUS TRUJILLO-BRAVO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 13, 2010**

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jesus Trujillo-Bravo appeals from the 57-month sentence imposed following

his guilty-plea conviction for illegal re-entry after deportation, in violation of

8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We decline to review Trujillo-Bravo’s contention that the district court

misapplied this Court’s precedent concerning the departure from the Sentencing

Guidelines based on cultural assimilation. “After Booker, the scheme of

downward and upward departures has been replaced by the requirement that judges

impose a reasonable sentence.” United States v. Tankersley, 537 F.3d 1100, 1113

(9th Cir. 2008) (citing United States v. Mohamed, 459 F.3d 979, 986 (9th Cir.

2006). “The old departure scheme is relevant today only insofar as factors that

might have supported (or not supported) a departure may tend to show that a

non-guidelines sentence is (or is not) reasonable.” Tankersley, 537 F.3d at 1114.

      The record indicates that the district court’s sentencing explanation was

adequate under the circumstances, and that the court did not otherwise procedurally

err. See Rita v. United States, 551 U.S. 338, 359 (2007); United States v. Carty,

520 F.3d 984, 991-93 (9th Cir. 2008) (en banc). Under the totality of the

circumstances and the factors set forth in 18 U.S.C. § 3553(a), we cannot say that

the 57-month bottom-of-the-Guidelines sentence imposed by the district court was

substantively unreasonable. See Carty, 520 F.3d at 993.

      AFFIRMED.




                                         2                                       09-10434